DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Taiwanese parent Application No. TW107113984, filed on 04/25/2018 was received with the present application.

Claim Objections

Claim 3 is objected to because of the following informalities that requires appropriate corrections:
In claim 3, line 2, the limitation “and the center of the curved line” should read “and a center of the curved line”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C 102(a)(2) as being anticipated by Chan (U.S. PGPUB 2017/0343063).

In regards to claim 1, Chan teach (Figures 1-5) a chain guide assembly (combined structure of the clutch unit 1, the chain guide 2, and the linkage mechanism disclosed in paragraph 0014) configured to be mounted on a linkage assembly (linkage mechanism disclosed in paragraph 0014) of a bicycle derailleur (bicycle derailleur disclosed in the Abstract and in paragraph 0014), the chain guide assembly (combined structure of the clutch unit 1, the chain guide 2, and the linkage mechanism disclosed in paragraph 0014) comprising: a movable member (main body 10 with cover 40) configured to be mounted on the linkage assembly 

In regards to claim 5, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the chain guide (chain guide 2) having at least one through hole (opening on the chain guide 2 through which one end of the rotating shaft 2a extends when the chain guide 2 is pivotally connected to the main body 10 via the rotating shaft 2a and the adjusting bolt 34, as disclosed in paragraph 0015; figure 3 also illustrate one end of the rotating shaft 2a extending though an opening on the chain guide 2) corresponding to the first engagement component (ratchet 21); a pillar (rotating shaft 2a) configured to be disposed through the at least one through hole (opening on the chain guide 2 through which one end of the rotating shaft 2a extends); and when the pillar (rotating shaft 2a) is disposed through the at least one through hole (opening on the chain guide 2 through which one end of the rotating shaft 2a extends), a side of the first engagement component (lower surface of the ratchet 21 that faces and contacts the washer unit 21 closest to the chain guide 2) facing the chain guide (chain guide 2) is pressed against by the pillar (rotating shaft 2a) so that a normal force between the first engagement component (ratchet 21) and the flange portion (collar 33) is increased (paragraphs 0015 and 0020 disclose, chain guide 2 and the main body 10 being pivotally assembled via the rotating shaft 2a and the adjusting bolt 34; and the ratchet 21 being disposed on the rotating shaft 2a and clamped/ sandwiched between two washer units 31 positioned on either sides of the ratchet 21, the elastic plates 32, and the collar 33; wherein, said clamping of the ratchet 21 by the two washer units 31, the elastic plates 32, and the collar 33 can be increased by rotating the adjusting bolt 34 in order to increase the engagement depth of the adjusting bolt 34 in the 

In regards to claim 7, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the control component (control member 52 of the switch assembly 50) having a handle tab (rod 54) protruding out of an outer surface (opening 41 on the cover 40) of the movable member (main body 10 with cover 40) (see also paragraph 0022).

In regards to claim 8, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), there being plurality of second engagement components (pawls 24) (figures 2 and 4-5 clearly illustrate, the positioning assembly 20 including four total pawls 24); the first engagement component (ratchet 21) being a ratchet wheel; the second engagement components (pawls 24) being pawls; and the second engagement components (pawls 24) are arranged along a periphery of the first engagement component (along the outer perimeter of the ratchet teeth 21a on the ratchet 21) (see also paragraphs 0016-0019).

In regards to claim 9, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the second engagement components (pawls 24) being in different inclinations (as clearly illustrated in figures 4-5) with respect to the first engagement component (ratchet 21) (see also paragraphs 0017-0019).

In regards to claim 10, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the chain guide assembly (combined structure of the clutch unit 1, the chain guide 2, and the linkage mechanism disclosed in paragraph 0014) additionally comprising at least one washer (washer units 31) sleeved on the shaft seat (rotating shaft 2a and adjusting bolt 34); wherein, the at least one washer (washer units 31) is located between the first engagement component (ratchet 21) and the chain guide (chain guide 2), or between the first engagement component (ratchet 21) and the flange portion (collar 33) (see also paragraph 0020).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, in view of Calendrille (U.S. PGPUB 2016/0375959).

In regards to claim 2, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the chain guide assembly (combined structure of the clutch unit 1, the chain guide 2, and the linkage mechanism disclosed in paragraph 0014) additionally comprising a torsion spring (torsion spring illustrated in figure 3, which is disposed about the rotating shaft 2a) that is connected to and located between the movable member (main body 10 with cover 40) and the chain guide (chain guide 2). However, Chan fail to explicitly disclose said torsion spring 
Whereas, Calendrille teach (Figures 1-6) a chain guide assembly (combined structure of the movable member 100, the chain guide member 200, and the resistance applying member 300) configured to be mounted on a linkage assembly (linkage assembly 32) of a bicycle derailleur (bicycle derailleur 33), the chain guide assembly (combined structure of the movable member 100, the chain guide member 200, and the resistance applying member 300) comprising: a movable member (movable member 100) configured to be mounted on the linkage assembly (linkage assembly 32); a chain guide (chain guide member 200) pivotably disposed on the movable member (movable member 100); a resistance applying assembly (resistance applying member 300) connected between the movable member (movable member 100) and the chain guide (chain guide member 200); the resistance applying assembly (resistance applying member 300) comprising: a shaft seat (pivot base 310) including a seat portion (pivot part 311) and a flange portion (first pressing part 312); a first engagement component (first engagement member 320) that is disposed through the seat portion (pivot part 311) and clamped by the flange portion (first pressing part 312) and the chain guide (chain guide member 200); and at least one second engagement component (plurality of second engagement members 330) pivotably disposed on the movable member (movable member 100) and configured to engage the first engagement component (first engagement member 320) (see also paragraphs 0017-0040). Calendrille further teach (Figures 1-6), the chain guide assembly (combined structure of the movable member 100, the chain guide member 200, and the resistance applying member 300) also comprising a torsion spring (coil spring 400) that is connected to and located between the movable member (movable 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to configure the torsion spring in the chain guide assembly taught by Chan using the suggestions in Calendrille to connect said torsion spring to both the movable member and the chain guide in a manner that forces the chain guide towards a direction that tighten or maintain the tension in the bicycle chain. This is advantageous in preventing the bicycle chain from falling out of its appropriate positions (see also paragraph 0037 in Calendrille reference).

In regards to claim 3-4, Chan in view of Calendrille teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the control component (control member 52 of the switch assembly 50) being slidable along a curved line (curved line defined by the curvature of the opening 41 on the cover 40 and/ or the curvature of the slot 51a on the supporting frame 51); a center of the curved line (curved line defined by the curvature of the opening 41 on the cover 40 and/ or the curvature of the slot 51a on the supporting frame 51) being located at a central line of the torsion spring (line extending through the center of the rotating shaft 2a and/ or the center of the torsion spring illustrated in figure 3) (see also paragraph 0022); and there being plurality of second engagement components (pawls 24) (figures 2 and 4-5 clearly illustrate, the positioning assembly 20 including four total pawls 24); wherein, the second engagement components (pawls 24) are spaced apart from each other (by .

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims:
In regards to claim 6, Chan teach all intervening claim limitations as shown above. Chan further teach (Figures 1-5), the at least one second engagement component (pawls 24) comprises an engagement portion (meshing tooth 24a) and a tail portion (portions of the pawls 24 the engages the elastic members 26); the engagement portion (meshing tooth 24a) being configured to be unidirectionally and detachably engaged with the first engagement component (ratchet 21); the movable member (main body 10 with cover 40) having a curved groove (receiving groove 11 defined between the main body 10 and the cover 40); the control component (control member 52 of the switch assembly 50) being slidably located in the curved groove (receiving groove 11 defined between the main body 10 and the cover 40); the control component (control member 52 of the switch assembly 50) having an inner curved surface (lower surface of the control member 52 that includes the stop blocks 55) and at least one notch located on the inner curved surface (spacing between the stop blocks 55); the tail portion (portions of the pawls 24 the engages the elastic members 26) of the at least one second engagement component , Chan fail to disclose the at least one second engagement component (pawls 24) also comprising a pivot portion that is located between and connected to the engagement portion () and the tail portion (); wherein, said pivot portion is pivotably disposed on the movable member (main body 10 with cover 40); and the at least one second engagement (pawls 24) being pivoted at said pivot portion by the at least one notch (spacing between the stop blocks 55) on the control component (control member 52 of the switch assembly 50). Instead, the at least one notch on said control component either permits or prevents the extension of the at least one second engagement component towards the first engagement component. In other words, the at least one second engagement component is not configured to pivot relative to the movable member.
Calendrille does not teach the resistance applying assembly (resistance applying member 300) comprising a control member that is movable between an engaged position and a released position to selectively allow or prevent the engagement between the at least one second engagement component (second engagement members 330) and the first engagement component (first engagement members 320). In fact, the at least one second engagement component in Calendrille’s 
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. PGPUB 2020/0166089 teach a chain guide assembly comprising a movable member, a chain guide, and a resistance applying assembly with a shaft seat, a first engagement component, and at least one second engagement component.
U.S. GPUB 2016/0304161 teach a chain guide assembly comprising a movable member, a chain guide, and a resistance applying assembly.
U.S. PGPUB 2013/0310204, U.S. PGPUB 2013/0288834, U.S. PGPUB 2012/0083371, U.S. Patent 2012/0083372, U.S. PGPUB 2019/0047660 teach a chain guide assembly comprising a movable member, a chain guide, and a resistance applying assembly with a shaft seat, a first engagement component, at least one second engagement component, and a control component.
U.S. PGPUB 2017/0174289 teach a chain guide assembly comprising a movable member, a chain guide, and a resistance applying assembly.
U.S. PGPUB 2002/0068653 teach a chain guide assembly comprising a movable member, a chain guide, and a resistance applying assembly with a shaft seat, a first engagement component, at least one second engagement component, and a control component.
U.S. PGPUB 2012/0272771 teach a chain guide assembly comprising a movable member, a chain guide, and a resistance applying assembly with a shaft seat, a first 
See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/R.J.D./Examiner, Art Unit 3654                                                /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654